DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed on May 31, 2022 has been entered.
The amendment of claim 1 and addition of claims 2-10 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) rejection has been withdrawn.

Response to Arguments
Applicant's arguments filed on May 31, 2022, with respect to the pending claims, have been fully considered but they are not persuasive.
Applicant’s Representative submits that the prior art of record (Sabitov) does not teach the amended limitations because Sabitov does not teach broadcasting a wireless signal into a field of view of an imaging device or camera that captures at least one image within that field of view. Applicant’s Representative further submits that Sabitov does not teach another device responding to such a broadcast signal and information regarding a user of such a device being selected for purpose of performing facial recognition analysis on the captured image to determine whether that user is represented in the image.
The examiner respectfully disagrees. Sabitov [1020] teaches that “the one or more processors can then send, to a client device associated with the user, a signal indicative of an instruction to present the contextual video stream of the user on a display of the client device (e.g., by graphically rendering the contextual video stream in an interface instantiated on the client device).” Sabitov [1023] further teaches that “the communication interface can send signals to and/or receive signals from the processor associated with electronically communicating with the host device 110 via the network 105” and Sabitov [1031] teaches “the image capture system 160 is configured to capture image data associated with a venue and/or event … the host device 110 can receive the image data and/or video stream data from the image capture system 160 and data associated with the context (e.g., "contextual data" associated with the arena and/or the event occurring at the arena, and/or any other suitable contextual and/or metadata) from any suitable data source and/or the like; can associate the contextual data with, for example, the image data; can define a user-specific contextual image and/or user-specific contextual video stream associated with, for example, a user of the client device 150; and can send the user-specific contextual image and/or user-specific contextual video stream associated with the user to the client device 150.” 
Note that the claim does not specify that the first wireless signal is an image data, therefore, the first wireless signal can be interpreted as any wireless signal related to the portion of the FOV, e.g., venue information or a user’s face captured by the imaging device, etc.). Furthermore, the term “broadcast” encompasses a broad definition of sending, transmitting, distributing, etc. 
Sabitov teaches that the client device captures the image of the venue and/or the user’s face and performing facial recognition to determine whether the associated user’s represented. See Sabitov [1027]: “a camera (e.g., an input) included in the client device 150 can be used to capture an image of a user’s face, which in turn, can be used to register facial recognition data associated with the user … the client device 150 can be configured to send, via the network 105, a signal associated with data representing the image of the user to the host device 110 when the alignment is verified”; Sabitov [1073]: “The user generated content (e.g., video stream data or the like) can be analyzed via facial recognition and/or other image analysis via the client device or a host device to determine the presence of any registered user (e.g., any user with a user profile stored in the database).”
Applicant’s argument regarding the lack of another device in Sabitov is also not persuasive because Sabitov teaches many other devices in the system in addition to the client device. See Sabitov Fig. 1A including host device and client device. Further see Sabitov [1033]: “such a peer networking session can include any number of registered client device present at a venue … the peer networking session can be automatically established based on contextual data associated with the user and/or the client device. In other instances, the peer networking session can be automatically established based on one or more users ‘checking-in’ and/or otherwise publicizing his or her presence at the venue or the like (e.g., ‘squawk’ the user’s presence).”

Claim Rejections - 35 USC § 102
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sabitov et al. (WO 2017/070519 A1, published 27 April 2017), hereinafter referred to as Sabitov.
Regarding claim 1, Sabitov teaches an apparatus, comprising:
a processor; a memory associated with the processor (Sabitov [1006]: “an apparatus can include a memory and a processor operatively coupled to the memory”); and
a communication interface configured to communicate via a network, the communication interface being controlled by the processor (Sabitov [1021]: “The system 100 includes a host device 110 in communication with a database 140, a client device 150, and an image capture system 160 … in electronic communication with the database 140, the client device 150, and the image capture system 160 via a network 105”), wherein:
the processor is configured to determine that the communication interface received image data from an imaging device, the image data includes at least one image of a field of view of the imaging device (Sabitov [1028]: “The image capture system 160 can be and/or can include any suitable device or device configured to capture image data”; Sabitov [1031]: “the captured image data can be, for example ‘contextual image data.’ … send image data to the central computing device (e.g., via a wired or wireless connection”; Sabitov Fig. 5: 302 – a signal indicative of a request to register facial image data associated with a user is received via a network; Sabitov [1081]: “Media 508 (e.g., photographs, videos, and/or related media files) captured by the image capture system 160 can include an image or video of the user 502, as well as buildings, features of the venue, objects, background landmarks, and/or other aspects of the background 510 of the scene”),
the processor is configured to control the communication interface to broadcast a first wireless signal within an area corresponding to at least a portion of the field of view represented in the image data (Sabitov [1020]: “The one or more processors can then send, to a client device associated with the user, a signal indicative of an instruction to present the contextual video stream of the user on a display of the client device (e.g., by graphically rendering the contextual video stream in an interface instantiated on the client device)”; Sabitov [1023]: “the communication interface can send signals to and/or receive signals from the processor associated with electronically communicating with the host device 110 via the network 105”; Sabitov [1031]: “the image capture system 160 is configured to capture image data associated with a venue and/or event … the host device 110 can receive the image data and/or video stream data from the image capture system 160 and data associated with the context (e.g., "contextual data" associated with the arena and/or the event occurring at the arena, and/or any other suitable contextual and/or metadata) from any suitable data source and/or the like; can associate the contextual data with, for example, the image data; can define a user-specific contextual image and/or user-specific contextual video stream associated with, for example, a user of the client device 150; and can send the user-specific contextual image and/or user-specific contextual video stream associated with the user to the client device 150.” – Note that the claim does not specify that the first wireless signal is an image data, therefore, the first wireless signal can be interpreted as any wireless signal related to the portion of the FOV, e.g., venue information or a user’s face captured by the imaging device, etc.),
the processor is configured to determine that the communication interface received a second wireless signal automatically generated by a user device different from the apparatus in response to the user device receiving the first wireless signal (Sabitov [1031]: “data associated with the context (e.g., ‘contextual data’ associated with the arena and/or the event occurring at the arena, and/or any other suitable contextual and/or metadata) from any suitable data source and/or the like; can associate the contextual data with, for example, the image data, can define a user-specific contextual image and/or user-specific contextual video stream associated with, for example a user of the client device 150; and can send the user-specific contextual image and/or user-specific contextual video stream associated with the user to the client device 150”; Sabitov [1033]: “such a peer networking session can include any number of registered client device present at a venue … the peer networking session can be automatically established based on contextual data associated with the user and/or the client device. In other instances, the peer networking session can be automatically established based on one or more users ‘checking-in’ and/or otherwise publicizing his or her presence at the venue or the like (e.g., ‘squawk’ the user’s presence)”; Sabitov [1069]: “when a contextual video stream satisfies the criterion (e.g., when the contextual video stream matches the facial image data of the user to a predetermined probability, and/or the like), the host device can automatically send the contextual video stream data to the user”),
the processor is configured to select facial recognition data of a user associated with the user device to use for facial recognition analysis in response to receiving the second wireless signal from the user device, the processor is configured to use facial recognition analysis to determine whether the user associated with the user device appears in the at least one image based on the selected facial recognition data corresponding to at least some of the image data, and the processor is configured to send the image data to the user device when the user appears in the at least one image (Sabitov [1027]: “a camera (e.g., an input) included in the client device 150 can be used to capture an image of a user’s face, which in turn, can be used to register facial recognition data associated with the user … the client device 150 can be configured to send, via the network 105, a signal associated with data representing the image of the user to the host device 110 when the alignment is verified”; Sabitov [1073]: “The user generated content (e.g., video stream data or the like) can be analyzed via facial recognition and/or other image analysis via the client device or a host device to determine the presence of any registered user (e.g., any user with a user profile stored in the database)”).

Regarding claim 2, Sabitov teaches the apparatus of claim 1, wherein the imaging device is situated within a venue (Sabitov [1067]: “the analysis of the contextual video stream data also includes analyzing the contextual video stream data to determine contextual information associated with the video stream such as, for example, location, venue, time, coinciding event (e.g., a sports team scoring a goal, being captured, for example, on a ‘kiss cam,’ etc.), landmarks within the image, and/or any other suitable contextual information”).

Regarding claim 3, Sabitov teaches the apparatus of claim 1, wherein the apparatus is a smartphone and the imaging device is part of the smartphone (Sabitov [1018]: “provide a video stream including contextual data to a client device associated with the user (e.g., a smartphone, tablet, computer, wearable electronic device, etc.)”; Sabitov [1022]: “The client device 150 can be any suitable device such as a PC, a laptop, a convertible laptop, a tablet, a personal digital assistant (PDA), a smartphone, a wearable electronic device (e.g., a smart watch, etc.), and/or the like”).

Regarding claim 4, Sabitov teaches the apparatus of claim 1, wherein the first wireless signal includes identifier information, and the second wireless signal includes at least some of the identifier information of the first wireless signal (Note that the limitation “at least some” indicates that the second wireless signal can include the entire identifier information. Sabitov [1033]: “the peer networking session can be automatically established based on one or more users ‘checking-in’ and/or otherwise publicizing his or her presence at the venue or the like (e.g., ‘squawk’ the user's presence). In some instances, a user can ‘check-in’ at a time the user arrived at an event or the like (e.g., sports event, concert, wedding, birthday party, gathering, etc.), at a time of registration, at a time of capturing an image or video stream, and/or the like. Further, the ‘check-in’ can include identifying information such as, for example, geo-location data, date and time data, personal or user identification data, etc.”; also see Sabitov [1031] and [1069] discussed above).

Regarding claim 5, Sabitov teaches the apparatus of claim 1, wherein
the second wireless signal includes an indication of a time when the user device received the first wireless signal (Sabitov [1033] discussed above), and
the processor uses the indication of the time for determining whether to select facial recognition data of the user associated with the user device for facial recognition analysis (Sabitov [1073]: “ the user captured (e.g., generated) content can be associated with contextual data such as a time, date, location, venue, event, etc. and/or can otherwise be tagged with data and/or metadata … The user, the client device, and/or the host device can then determine whether to share the user-specific video stream with each identified user”).

Regarding claim 6, Sabitov teaches a method, comprising:
obtaining image data of at least one image from an imaging device having a field of view (Sabitov [1028]: “The image capture system 160 can be and/or can include any suitable device or device configured to capture image data”; Sabitov [1081]: “Media 508 (e.g., photographs, videos, and/or related media files) captured by the image capture system 160 can include an image or video of the user 502, as well as buildings, features of the venue, objects, background landmarks, and/or other aspects of the background 510 of the scene”); 
broadcasting a first wireless signal into an area corresponding to at least a portion of the field of view subsequent to obtaining the image data (Sabitov [1031]: “the captured image data can be, for example ‘contextual image data.’ … send image data to the central computing device (e.g., via a wired or wireless connection”; Sabitov Fig. 5: 302 – a signal indicative of a request to register facial image data associated with a user is received via a network; Sabitov [1082]: “a user can also check into the venue. Specifically, the user's mobile device can send a message including location information for the user” – the claim does not specify that the first wireless signal is an image data, therefore, the first wireless signal can be interpreted as any wireless signal related to the portion of the FOV);
receiving a second wireless signal from a user device different from the imaging device, the second wireless signal being sent from the user device subsequent to the user device receiving the first wireless signal (Sabitov [1031]: “data associated with the context (e.g., ‘contextual data’ associated with the arena and/or the event occurring at the arena, and/or any other suitable contextual and/or metadata) from any suitable data source and/or the like; can associate the contextual data with, for example, the image data, can define a user-specific contextual image and/or user-specific contextual video stream associated with, for example a user of the client device 150; and can send the user-specific contextual image and/or user-specific contextual video stream associated with the user to the client device 150”; Sabitov [1033]: “such a peer networking session can include any number of registered client device present at a venue … the peer networking session can be automatically established based on contextual data associated with the user and/or the client device. In other instances, the peer networking session can be automatically established based on one or more users ‘checking-in’ and/or otherwise publicizing his or her presence at the venue or the like (e.g., ‘squawk’ the user’s presence)”; Sabitov [1069]: “when a contextual video stream satisfies the criterion (e.g., when the contextual video stream matches the facial image data of the user to a predetermined probability, and/or the like), the host device can automatically send the contextual video stream data to the user”);
selecting facial recognition data of a user of the user device based on receiving the second wireless signal from the user device; performing facial recognition on image data using the selected facial recognition data to determine whether the user is presented in the at least one image; and sending the image data to the user device when the user is represented in the at least one image (Sabitov [1027]: “a camera (e.g., an input) included in the client device 150 can be used to capture an image of a user’s face, which in turn, can be used to register facial recognition data associated with the user … the client device 150 can be configured to send, via the network 105, a signal associated with data representing the image of the user to the host device 110 when the alignment is verified”; Sabitov [1073]: “The user generated content (e.g., video stream data or the like) can be analyzed via facial recognition and/or other image analysis via the client device or a host device to determine the presence of any registered user (e.g., any user with a user profile stored in the database)”).

Regarding claim 7, Sabitov teaches the method of claim 6, wherein the method is performed by a system controlled by a service provider (Sabitov [1073]: “The user generated content (e.g., video stream data or the like) can be analyzed via facial recognition and/or other image analysis via the client device or a host device to determine the presence of any registered user (e.g., any user with a user profile stored in the database)”).

Regarding claim 8, Sabitov teaches the method of claim 6, wherein the method is performed by a smartphone (Sabitov [1073] discussed above).

Regarding claim 9, Sabitov teaches the method of claim 6, wherein the first wireless signal includes identifier information, and the second wireless signal includes at least some of the identifier information of the first wireless signal (Note that the limitation “at least some” indicates that the second wireless signal can include the entire identifier information. Sabitov [1031], [1033], and [1069] discussed above).

Regarding claim 10, Sabitov teaches the method of claim 6, wherein the second wireless signal includes an indication of a time when the user device received the first wireless signal, and the processor uses the indication of the time for determining whether to select the facial recognition data of the user associated with the user device for facial recognition analysis (Sabitov [1033] & [1073] discussed above).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to.

Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 19 of U.S. Patent No. 10,936,856 (S/N: 16/118,780). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to an apparatus comprising a memory, a communication interface, and a processor for receiving data (e.g., “image data” in the instant application and “contextual data” in the patent – the contextual data may include image data), wherein an imaging device broadcasts a first wireless signal and further receives a second wireless signal automatically generated in response to a user device receiving the first wireless signal. Both the application and patent further determines a potential presence of a user associated with the user device using a facial recognition analysis technique and second the image data depicting the user to the user device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667